El Juez Asociado Se. HeRNÁndez,
emitió la opinión del tribunal.
.El presente es nn recurso de apelación interpuesto por Angel Salvador Lngo contra sentencia de la Corte de Distrito de Mayagüez, que, en grado de apelación y mediante la cele-bración de nuevo juicio, le condenó en Io. de febrero del co-rriente año á la pena de cincuenta dollars de multa, ó en su defecto, á un mes de cárcel.
No ba venido á esta Corte Suprema pliego de excepciones, ni exposición de hechos, y tampoco el apelante ha hecho en su defensa, por sí ó por medio de abogado, alegación alguna escrita ú oral.
Examinado detenidamente el récord, no encontramos que se haya cometido por la corte inferior error alguno que vicie de nulidad la sentencia pronunciada; y antes por el contrario, han tenido debida aplicación los artículos 162 del Código Penal y 322 del Código de Enjuiciamiento Criminal, debiendo en. su consecuencia, confirmarse la sentencia apelada, con las cos-tas del recurso también á cargo del apelante.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Figueras, MacLeary y Wolf.